Title: From George Washington to Jonathan Trumbull, Sr., 22 July 1778
From: Washington, George
To: Trumbull, Jonathan Sr.


          
            Sir
            Head Quarters White Plains 22nd July—1778
          
          I was yesterday honored with your’s of the 18th and thank you for the Steps you have
            taken to carry my requests into execution. I must make an apology for not informing you
            in particular, of our Success at Monmouth, on the 28th last month. The multiplicity of
            affairs, then upon my hands, prevented me from writing but to the Congress and General
            Gates, and I expected, that the intelligence would have reached you through the latter
            Channel. You must, before this time, have seen my public Letter, which contains a full
            account of the action.
          The intention of the Count D’Estaing, was to have entered the Harbour of New York, but,
            unluckily, there is not sufficient Draught of water to admit Vessels of the rate of his
            Line of Battle Ships. He has therefore determined to operate against Rhode Island, to
            which place he has sailed ere this. I have made a large Detachment from this Army, as
            circumstances would admit of, to cooperate with him. The Admiral will, probably, be able
            to land some force, but our principal dependence must be on our own Troops, and the
            rapidity with which they are collected and operate.
          I had, upon presumption that this expedition would take place, 
            desired General Sullivan to draw together five thousand men, from the States of
            Connecticut, Rhode Island, and Massachusetts, in consequence of a Resolve of Congress of
            the 11th instant.
          I am convinced that you will be so well satisfied of the importance of the subject in
            view, as to exert yourself, to turn out the force of your State upon the occasion—I
            would go more longly into the Matter, had I not an opportunity of referring you to
            Lieut. Colo. Laurens one of my Aids, who I am sending express to General Sullivan.
          I am exceedingly sorry to hear of the illness of your Son Colo. Joseph Trumbull, whose
            recovery I hope is not so much despaired of as you seem to apprehend. I have the Honor
            to be with great Regard and Esteem Sir your most Obedient Servant
          
            Go: Washington
          
        